Citation Nr: 1334691	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  08-10 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right foot blisters. 

2.  Entitlement to service connection for left foot blisters. 

3.  Entitlement to service connection for a respiratory disability, to include bronchitis.

4.  Entitlement to an increased (compensable) rating for residuals of a left thumb fracture.

5.  Entitlement to an increased (compensable) rating for residuals of a right distal fibula fracture.

6.  Entitlement to an increased rating in excess of 10 percent prior to May 15, 2006, and in excess of 20 percent as of May 15, 2006, for a cervical spine disability.

7.  Entitlement to an increased rating in excess of 10 percent for cervical upper right and left radiculopathy, each effective as of September 28, 2012.

8.  Entitlement to an increased rating in excess of 20 percent for a lumbar spine disability.

9.  Entitlement to an increased rating in excess of 10 percent for right and left lower radiculopathy, each effective as of September 28, 2012.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to December 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran sought increased ratings for his service-connected disabilities in October 2003.  In pertinent part, in a January 2005 rating decision, the RO denied increased ratings for disabilities of the lumbar spine, cervical spine, right leg (right fibula), and left thumb.  At that time, the Veteran's lumbar spine disability was rated as 20 percent disabling, and his cervical spine disability was rated as 10 percent disabling.  The residuals of a right distal fibula fracture and residuals of a left thumb fracture were each rated as noncompensably disabling.  

In April 2005, the Veteran requested that the RO "reconsider" the ratings for the lumbar and cervical spine, describing his symptoms, although he did not reference the right leg or left thumb ratings.  The RO interpreted this as new evidence and continued the lumbar and cervical spine ratings in an April 2005 rating decision.  

In August 2005, the Veteran again requested that the RO "reconsider" the ratings for the lumbar and cervical spine, again describing his symptoms, and asserting that he was unemployable.  The RO interpreted this statement as a new claim for an increased rating for all then service-connected disabilities.  In pertinent part, in June 2006, the RO issued a rating decision continuing the prior ratings for the lumbar spine, cervical spine, right leg, and left thumb disabilities, and denying a TDIU.  The Veteran perfected an appeal from the June 2006 rating decision.

The RO subsequently increased the rating for the cervical spine disability to 20 percent, effective as of May 15, 2006.

The Veteran's claims for an increased rating of the lumbar and cervical spine have remained pending since October 2003.  The Veteran's requests for reconsideration in April and August 2005, along with statements provided therein, constituted a dispute with the denial of increased ratings that were received within one year of the adverse determination.  Alternatively, they constituted new and material evidence as to the severity of the Veteran's disabilities and, therefore, kept the prior denials from becoming final.  See 38 C.F.R. § 3.156(b) (2013).  The claims for increased rating for the lumbar and cervical spine proceed from the January 2005 rating decision.

In a February 2010 rating decision, in pertinent part, the RO denied service connection for right and left foot blisters, bronchitis, left ankle arthralgia, left knee arthralgia, and molluscum contagiosum.  The Veteran appealed from these denials.

This case was previously before the Board in August 2012.  At that time, the Board remanded the following issues to the agency of original jurisdiction (AOJ) for further development and consideration: entitlement to service connection for disorders of the left ankle, left knee, right and left foot, and skin (to include molluscum contagiosum); increased ratings for disabilities of the left thumb, right distal fibula fracture residuals (right leg), cervical and lumbar spine; and a TDIU.

In a January 2013 rating decision, of which the Veteran was notified in March 2013, the AOJ granted service connection for cervical upper right and left radiculopathy and for right and left lower radiculopathy.  These were separate ratings for objective neurological abnormalities associated with the cervical spine and lumbar spine disabilities.  As such, they remain on appeal as part and parcel of the Veteran's claims for an increased rating for the lumbar and cervical spine disabilities.  These issues are also inextricably intertwined with the ratings of the spinal disabilities.

In January 2013, the AOJ also granted service connection for left knee strain, left ankle strain, and skin disorders of molluscum contagiosum, common warts, and tinea pedis.  This represented a full grant of the benefits sought on appeal for these issues.  No notice of disagreement has been received to date as to the initial ratings and effective dates assigned.  These issues are no longer on appeal.  

The record raises the issue of entitlement to service connection for a right knee disability.  This issue is referred to the AOJ for initial adjudication. 

The issue of entitlement to service connection for respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed bilateral foot disorders or blisters are contemplated by the now service-connected skin disorder of tinea pedis, with no separate additional disability.

2.  The Veteran's residuals of a left thumb fracture disability is manifested by intermittent pain and decreased grip strength, when considering additional loss during flare-ups and after repetitive use, with no other limitation of motion or ankylosis of the digits or thumb, most nearly approximating a 10 percent rating.

3.  The residuals of a right distal fibula fracture are manifested by pain and painful motion resulting in slight ankle limitation of motion, when considering additional loss during flare-ups and after repetitive use, with no ankylosis.

4.  Prior to May 15, 2006, the Veteran's cervical spine disability was manifested by pain, painful movement, muscle spasms not severe enough to cause abnormal gait or spinal contour, forward flexion of the cervical spine to greater than 30 degrees, and combined range of motion to greater than 170 degrees, even considering additional functional loss due to pain and other factors during flare-ups and with repetitive motion; with no ankylosis or incapacitating episodes for VA purposes.

5.  Beginning May 15, 2006, the Veteran's cervical spine disability was manifested by pain, painful movement, muscle spasms, and forward flexion of the cervical spine to greater than 15 degrees, even considering additional functional loss due to pain and other factors during flare-ups and with repetitive motion; with no ankylosis or incapacitating episodes for VA purposes.

6.  The Veteran's cervical radiculopathies on the right and left upper extremities were manifested by mild incomplete paralysis, but no higher, of the ulnar nerve throughout the appeal.  

7.  The Veteran's lumbar spine disability have been manifested by pain, painful movement, muscle spasms, and forward flexion of the thoracolumbar spine to 30 degrees or less, when considering additional functional loss due to pain and other factors during flare-ups and with repetitive motion; with no ankylosis or incapacitating episodes for VA purposes, and no neurological impairment other than radiculopathies in the lower extremities.

8.  The Veteran's right and left lower radiculopathies have been manifested by mild incomplete paralysis, but no higher, of the sciatic nerve throughout the appeal.  

9.  The Veteran is service-connected multiple disabilities, including lumbar spine disability now rated as 40 percent disabling, and other disabilities that combine for an overall evaluation of at least 70 percent throughout the appeal period.  

10.  Service-connected disabilities of the lumbar and cervical spine have rendered the Veteran unable to secure or maintain substantially gainful employment consistent with his education and work history throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for right foot blisters have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria to establish service connection for left foot blisters have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria to establish a 10 percent rating, but no higher, for residuals of a left thumb fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5224, 5228 (2013).  

4.  The criteria to establish a 10 percent rating, but no higher, for residuals of a right distal fibula fracture have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5262 (2013).  

5.  The criteria to establish a rating in excess of 10 percent prior to May 15, 2006, and in excess of 20 percent as of May 15, 2006, for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).  

6.  The criteria to establish a rating of 10 percent, but no higher, for cervical upper right and left radiculopathy for the period prior to September 28, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8516 (2013). 

7.  The criteria to establish a rating in excess of 10 percent each for cervical upper right and left radiculopathy for the period beginning September 28, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8516.

8.  The criteria to establish a rating of 40 percent, but no higher, for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.  

9.  The criteria to establish a rating of 10 percent, but no higher, for left and right lower radiculopathy for the period prior to September 28, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8720 (2013). 

10.  The criteria to establish a rating in excess of 10 percent each for left and right lower radiculopathy for the period beginning September 28, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8720.

11.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The notice requirements apply to all elements of a service-connection claim, including the degree of disability and the effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  VCAA notice should be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requires generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board's decision to grant a TDIU constitutes a full grant of that benefit sought on appeal.  Therefore, no further action is needed under the VCAA in this regard.

Complete notice was not issued prior to initial adjudication of the lumbar and cervical spine increased rating claims in January 2005.  However, complete notice was provided via letters dated in September 2005 and March 2006.  Any timing defect as to the notice for the lumbar and cervical spine claims was cured by the subsequent readjudication of the claims, including in a February 2008 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's April 2012 Board hearing testimony, reflects discussion of the required evidence and possibly missing evidence by the undersigned.  The judge asked questions aimed at determining the nature of any current disability and any like to service, and at eliciting a basis for a higher rating for each claimed disability.  There was no indication of any current symptoms or treatment or indication of evidence that might have been overlooked.  Cf. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Adequate notice has been provided in this case.

VA's duty to assist includes assisting in the procurement of service and other relevant records, and providing a VA examination or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, VA satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, as well as post-service VA and private treatment and records.  As directed in the prior remand, the AOJ obtained VA treatment records dated from July 2010 forward (which are contained in the Virtual VA file).  No available outstanding evidence has been identified as to the issues decided herein.  The paper claims file and the Virtual VA file have been both been reviewed and considered.  

The Veteran has been afforded multiple VA examinations in connection with his appeal, including in September 2012, with an addendum report in May 2013, as directed in the prior remand.  There are no arguments or indications that the VA examination and addendum report are inadequate for the issues decided herein.  

There is no evidence of a change in the severity of the claimed disabilities since the last VA examination, and the examination reports sufficiently described the severity of each disability, including functional impairment.  Although some examiners indicated that they could not offer an opinion as to additional limitation during flare-ups or with repetitive use without resorting to speculation, there is sufficient evidence of record through the Veteran's statements and treatment records to determine any additional functional impairment with repetitive use or flare-ups.  

VA has satisfied its duties to inform and assist the Veteran and there is no further notice or assistance that would be reasonably likely to assist in substantiating the claims.

Service Connection for Bilateral Foot Blisters

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks service connection for blisters on both feet, which he has repeatedly described as "jungle rot."  See, e.g., May 2009 claim, April 2012 hearing transcript.  Service connection has already been granted for skin disorders of molluscum contagiosum, common warts, and tinea pedis.  See January 2013 rating decision.  All of the Veteran's reported symptoms are contemplated by this disability, in particular tinea pedis, and the assigned rating for that disability.  There is no separately diagnosed underlying disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there is no present disability).  Further, separate service connection or a rating based on the same symptoms would not be appropriate.  See 38 C.F.R. § 4.14 (forbidding the assignment of separate ratings for overlapping symptoms, known as pyramiding).  

The record reflects no findings of jungle rot at any time since service.  While the Veteran is competent to report his symptoms, he lacks the medical expertise to diagnose them specifically as jungle rot.  Absent current findings of jungle rot, service connection is not warranted for that disease.  Accordingly, the preponderance of the evidence is against service connection for a separate disability manifested by blisters on either foot.  Reasonable doubt does not arise, and the claims must be denied.  38 C.F.R. §§ 3.102, 3.303.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Arthritis shown by x-ray findings will be rated based on limitation of motion of the affected joint.  However, when the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent will be assigned where there is satisfactory evidence of painful motion, swelling, or muscle spasm.  If there is no limitation of motion, a 10 percent rating may be assigned with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and a 20 percent rating may be assigned for such involvement with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  This is not to be combined with a rating based on limitation of motion.  Id. at Note (1).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.

Further, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Left Thumb Fracture

The left thumb fracture disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5224.  This signifies an unlisted condition (DC 5299) as analogous to ankylosis of the thumb (DC 5224).  See 38 C.F.R. §§ 4.20, 4.27 (explaining the rating of unlisted conditions).

The evidence reflects that the Veteran is right-hand dominant.  See, e.g., September 2012 VA examination report.  As such, the left hand is his minor extremity.

Under DC 5224, the same ratings apply for the major and minor extremity: favorable ankylosis of the thumb warrants a 10 percent rating, and unfavorable ankylosis of the thumb warrants a 20 percent rating.  38 C.F.R. § 4.71a.  A Note to DC 5224 provides that consideration should be given to an evaluation as amputation, or whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.

There is no evidence of ankylosis in this case, as the Veteran retains significant range of motion of the left thumb, digits, and hand overall.  As such, a compensable rating is not warranted based on ankylosis under DC 5224.  

The Board has also considered DC 5228, which pertains to limitation of motion of the thumb.  For both the major and minor sides, a noncompensable rating is warranted for limitation of motion with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating for either side is assigned for limitation of motion of the thumb of the major hand, with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent rating is warranted for limitation of motion of the thumb on either side with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.

The Veteran has consistently complained of pain, numbness, and/or swelling with decreased grip strength or weakness of the left hand due to his thumb disability, primarily after repetitive use or during flare-ups with weather changes.  The Veteran is competent and credible in reporting such observable symptoms, as his complaints have been generally consistent internally and with medical evidence.  

Range of motion of testing has repeatedly shown no limitation of motion of the left thumb or any digits of the left hand, including no gaps, and no objective pain, painful motion, or swelling.  See VA examinations in May 2006, January 2008, January 2010, September 2012, and May 2013 addendum.  Nevertheless, there was decreased grip strength, measured as 4 on a scale of 5, during the September 2012 examination.  This is consistent with the lay complaints.

Resolving doubt in the Veteran's favor, the evidence warrants a 10 percent rating based on mildly decreased grip strength and pain during flare-ups due to the left thumb fracture residuals.  See DeLuca, 8 Vet. App. 202; Burton, 25 Vet. App. 1; 38 C.F.R. § 4.59.  However, a higher rating of 20 percent is not warranted.  The Veteran retains significant function, and he is able to grip or close his hand, albeit with some pain and weakness.  As such, there is no ankylosis, and no indication of functional loss approximating limitation of motion of the thumb with a gap of more than two inches when attempting to oppose the fingers, even with consideration of pain and additional loss during flare-ups.  38 C.F.R. § 4.71a, DCs 5224 & 5228.  

The Board observes that the Veteran has also been granted a separate 10 percent rating for cervical left radiculopathy, which could contemplate symptoms such as pain, numbness, tingling, and weakness in the left hand.  See 38 C.F.R. § 4.124a, DC 8516 (concerning rating of the ulnar nerve).  Nevertheless, the Veteran reported during the September 2012 VA examination that these symptoms occurred in the area of his prior fracture of the left thumb.  Further, he reported additional symptoms in the left arm, namely in the lower arm, elbow, and mid-humerus, that would be contemplated under a rating for the ulnar nerve and would not be contemplated under a rating of the thumb or hand.  Therefore, a separate rating may be assigned without constituting impermissible pyramiding.  See 38 C.F.R. § 4.14.

Right Distal Fibula Fracture

The right distal fibula fracture is currently rated under 38 C.F.R. § 4.71a, DC 5299-5262.  This signifies an unlisted condition (DC 5299) as analogous to impairment of the tibia or fibula (malunion or nonunion) (DC 5262).  See 38 C.F.R. §§ 4.20, 4.27.  

Under DC 5262, malunion of the tibia or fibula will be assigned a 10 percent rating for slight knee or ankle disability, a 20 percent rating for moderate disability, and a 30 percent rating for marked disability.  Nonunion of the tibia or fibula with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a.  

Residuals of the right distal fibula fracture involve the right ankle, as indicated in multiple VA examinations over the years.  The issue of entitlement to service connection and a separate rating for a right knee disability has been referred to the AOJ for adjudication. 

Concerning the right ankle, there is x-ray evidence of arthritis, and the Veteran has consistently complained of pain with use, especially during flare-ups after repetitive use or with weather changes.  The Veteran is competent and credible in reporting such observable symptoms, as his complaints have been generally consistent.  

Range of motion of testing during multiple VA examinations showed no limitation of motion of the right ankle, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no objective pain, painful motion, or swelling, and no additional loss with repetitive testing.  There was also no malunion, nonunion, or deformity of the right leg.  See VA examinations in May 2006, January 2008, January 2010, September 2012, and May 2013 addendum.  The May 2006 examiner noted that there were no objective findings during the examination, but that the Veteran had right distal fibula fracture residuals with ankle symptoms of pain.  

The January 2008 VA examiner noted that weight bearing was fair, and the Veteran used a cane and walked with a limp.  However, there was full range of motion of the ankle during this exam, as well as in subsequent examinations.  Further, during the June 2010 VA examination, the Veteran did not use an assistive device, and he reported being able to stand for one to three hours and walk for one to three miles.  The September 2012 VA examiner recorded that the Veteran did not use any specific support for the right ankle.  As such, it is does not appear that the cane or limp in 2008 was due to the ankle itself, as opposed to other disabilities.

There are also several VA treatment records showing treatment for right ankle swelling, such as in August 2005, when the Veteran reported that these symptoms would reoccur "every so often."  In a November 2005 VA treatment record, the Veteran had tenderness and painless range of motion that was noted to be "somewhat restricted in dorsiflexion."  These records are consistent with the Veteran's reports of pain and additional functional loss during flare-ups.  38 C.F.R. § 4.59.

Resolving doubt in the Veteran's favor, the evidence warrants a 10 percent rating for slight ankle disability analogous to malunion of the fibula, when considering the additional functional loss after repetitive use and during flare-ups.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, DC 5262.  However, a rating of 20 percent or higher is not warranted.  Although the Veteran complains of severe pain, this is primarily during flare-ups, and he has generally had full range of motion or only minimally restricted motion, as noted in the November 2005 VA treatment record.  There is also no muscular or neurological impairment, and no indication of loose motion of the ankle requiring a brace.  As such, the Board finds that the Veteran's right ankle manifestations are only slight in degree, and they do not rise to the level of moderate disability as required for a 20 percent rating under DC 5262.

Similarly, the next higher rating of 20 percent under DC 5271 requires marked limitation of ankle motion, which is not shown.  The most recent VA examination showed normal plantar and dorsiflexion without pain, and no decrease after repetitive motion.  The Veteran reported flare-ups of swelling but no additional limitation of motion.  There is also no ankylosis of the ankle, or ankylosis of the subastragalar or tarsal joint, to warrant a higher rating under DCs 5270 or 5272.  A 20 percent rating is also not warranted under DC 5003 for arthritis because there are no incapacitating exacerbations, or involvement of two or more joint groups.  See 38 C.F.R. § 4.71a.  

Spinal Disabilities

The Veteran seeks a higher rating for his lumbar and cervical spine disabilities, and as well as for the associated upper and lower radiculopathies.  The cervical spine is currently rated as 10 percent disabling prior to May 15, 2006, and 20 percent disabling from May 15, 2006, forward.  The lumbar spine is currently rated as 20 percent disabling for the entire period on appeal.  The Veteran has also been assigned a 10 percent rating each for cervical upper right and left radiculopathy, and for right and left lower radiculopathy, all effective as of September 28, 2012. 

As discussed above, the Veteran submitted a claim for increased rating for the lumbar and cervical spine disabilities in October 2003.  Prior to that time, the criteria for rating for spinal disabilities as intervertebral disc syndrome (IVDS) under 38 C.F.R. § 4.71a, DC 5293, were amended effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The criteria pertaining to all spinal disorders were amended effective September 26, 2003, including assigning new numbers for the applicable diagnostic codes.  See 68 Fed. Reg. 51454-51458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32449 (June 10, 2004).  

If the Veteran's claims were pending at the time of the regulatory amendments, he is entitled to application of the criteria that are the most favorable to his claims.  See VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33422 (2000); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  A new regulation applies, if at all, only to the period beginning with the effective date of the new regulation.  See 38 U.S.C.A. § 5110(g); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 38 C.F.R. § 3.114.  

The Board has reviewed the medical evidence prior to the receipt of the Veteran's claim to determine if such evidence could constitute an informal claim for increased rating.  See 38 C.F.R. § 3.157(b).  However, such records (and particularly within the year prior to October 2003) generally reflect complaints of pain in the low back and neck, with similar symptoms since 1992.  There is no assertion or indication of worsening in severity or functional impairment, to include further limitation of motion, so as to constitute an informal claim for increased rating, and no pertinent treatment record.  Id.  Accordingly, the Veteran's claims were not pending prior to October 2003, or when the prior regulations were in effect, and only the current spinal rating criteria apply.

Disabilities of the spine will be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the condition is rated as intervertebral disc syndrome (IVDS) under DC 5243.  As the Veteran's service-connected degenerative disc disease of the cervical and lumbar spine is a type of IVDS, DC 5243 is also for consideration for both disabilities.  

Under the General Rating Formula, the ratings are to be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5242.  The specific criteria for the cervical and lumbar spine will be set forth below.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  See 38 C.F.R. § 4.71a.  The ratings for bilateral radiculopathies will be discussed below.  

Alternatively, IVDS of the spine may be rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  The ratings under the General Rating Formula or the IVDS Formula should be used, whichever results in the highest overall rating when all disabilities are combined.  See 38 C.F.R. § 4.71a, Preliminary Notes to General Rating Formula and DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See DC 5243, Note (1).  The criteria for available ratings are set forth below.

Cervical Spine Orthopedic

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242.

A 20 percent rating is assigned where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating will be assigned where there is forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Id.  There must be unfavorable ankylosis for a higher rating of 40 or 100 percent.  Id.

Full range of motion of the cervical spine is to 45 degrees of forward flexion, 45 degrees of extension, 45 degrees of lateral flexion bilaterally, and 80 degrees of rotation bilaterally, or a combined total of 340 degrees.  38 C.F.R. § 4.71a, Plate V.

Throughout the appeal, the Veteran has consistently complained of pain, stiffness, limitation of motion, and popping or cracking sounds in the neck that increase with flare-ups after certain movements, repetitive use, or with weather changes.  He is both competent and credible to report these observable symptoms of disability.

Nevertheless, the evidence does not show that the Veteran meets the criteria for a rating in excess of 10 percent for the period prior to May 15, 2006, or a rating in excess of 20 percent for the period beginning May 15, 2006.

During the May 2004 VA examination, range of motion testing showed forward flexion of the cervical spine to 40 degrees, and combined range of motion to 305 degrees, with no additional limitation after repetitive testing.  There was no other range of motion testing during the period on appeal prior to May 15, 2006.  

However, the Veteran described the degree of functional loss during flare-ups in an April 2005 statement, reporting muscle cramps when turning his head at about 50 percent of its normal rotation.  The Board notes that the Veteran had full rotation of the cervical spine bilaterally during testing in May 2004.  Even considering his report of additional functional loss of approximately 50 percent of normal rotation (or to 40 degrees bilaterally) due to muscle cramps and pain, he would have had combined range of motion to 225 degrees.  This is well over 170 degrees of combined range of motion, as required for a higher rating of 20 percent under the General Rating Formula.  See 38 C.F.R. § 4.71a, DC 5242.

There is also no indication that the Veteran's forward flexion of the cervical spine was limited to 30 degrees or below prior to May 15, 2006.  Further, the May 2004 VA examiner found no muscle spasm during testing, and no abnormal spinal curvature or abnormal gait due to the cervical spine.  Although the Veteran complained of muscle cramps in April 2005, he has not asserted that they resulted in an abnormal gait or spinal curvature.  There were also no findings of ankylosis or limitation of motion analogous to ankylosis.  As such, a rating in excess of 10 percent is not warranted for the cervical spine prior to May 15, 2006.  Id.

In contrast, the evidence beginning with the as of the May 15, 2006, VA examination, demonstrates an increase in severity of the cervical spine disability to 20 percent disabling.  At the May 2006 examination, the examiner recorded forward flexion to "about 30-40 degrees," and noted the Veteran's reports of increased pain when holding the neck in a flexed position for extended periods.  The Veteran did not describe any such limitation during flare-ups prior to that time.  The AOJ granted a 20 percent rating based on such evidence.

A rating in excess of 20 percent is not warranted for cervical spine for the period beginning May 15, 2006.  The Veteran had forward flexion to 35 and 45 degrees during VA examinations in January 2008, June 2010, and September 2012.  The Board notes that he continued to complain of limited rotation during the April 2012 Board hearing and the September 2012 VA examination, stating that he did not "have much rotation" and was "forced to look straight" 50 percent of the time.  However, there is no indication that this approximated forward flexion limited to 15 degrees or less, or ankylosis of the cervical spine or the whole spine, as required for a rating of 30 percent or higher.  Id.  There were no findings of ankylosis during the VA examinations, and the Veteran retained significant movement despite flare-ups, such that his limitation is not analogous to ankylosis in any portion of the spine.

The Board has also considered whether a higher rating is warranted under DC 5003 for arthritis of the spine, as the Veteran's cervical spine disability is rated under DC 5242, which also refers the rater to DC 5003.  The maximum rating under DC 5003 (absent a specific diagnostic code for the affected joint providing a higher rating) is 20 percent.  This rating is already assigned for the period beginning May 15, 2006.  A rating in excess of 10 percent is not warranted for the cervical spine prior to May 15, 2006, under DC 5003 because there are no incapacitating exacerbations due to the cervical spine, or involvement of two or more joint groups.  See 38 C.F.R. § 4.71a.


Cervical Spine Neurological 

The Veteran is currently assigned a 10 percent rating each for cervical upper right and left radiculopathy effective as of September 28, 2012.    

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. at Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Veteran's upper radiculopathies are currently rated under 38 C.F.R. § 4.124a, DC 8516, which pertains to the ulnar nerve.  Under DC 8516, complete paralysis of the ulnar nerve, with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers where cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, will be assigned a 60 percent rating for the major side and a 50 rating for the minor side.  Severe incomplete paralysis of the ulnar nerve warrants a 40 percent rating for the major side and a 30 percent rating for the minor side.  Moderate incomplete paralysis warrants a 30 percent rating for the major side and a 20 percent rating for the minor side.  Mild incomplete paralysis warrants a 10 percent rating for both the major and minor sides.  38 C.F.R. § 4.124a.  Neuritis and neuralgia of the ulnar nerve are rated using these criteria under DCs 8616 and 8716, respectively.  Id.

The Veteran is right-hand dominant, as noted in several VA examinations.  As such, the ratings for the major side apply to the right upper extremity, while the ratings for the minor side are for consideration for the left upper extremity.  

As discussed below, a rating of 10 percent, but no higher, is warranted for both upper extremities for the entire period on appeal, as there has been relatively consistent mild incomplete paralysis of the ulnar nerve.  See DC 8516.

The Veteran has complained of similar symptoms in both upper extremities throughout the appeal, including numbness, tingling, and pain in both arms and down to the fingers in both hands.  See Veteran statements in September 2005, October 2006, March 2008, and April 2012 Board hearing; VA examinations in May 2004, May 2006, January 2008, June 2010, and September 2012.  

During the May 2004 VA examination, the Veteran complained of tingling in both arms and down to the 4th and 5th fingers in both hands during range of motion testing the cervical spine.  At the April 2012 hearing, he also complained of occasional swelling in the hands and pain in the left arm or elbow.  Similarly, during the September 2012 VA examination, the Veteran denied pain radiating to the shoulders or arms, but reported intermittent numbness or tingling from both elbows to the fingers 4th and 5th digits in both hands.  This is generally consistent with his prior complaints.  He also reported intermittent sharp pain in the wrist, elbow, and mid-humerus area for 1-2 years, with increased weakness in the arms.   

Testing has generally shown normal motor strength, deep tendon reflexes, and sensory testing in both upper extremities.  See VA examinations in May 2004, May 2006, January 2008; VA treatment record in November 2009.  There were some decreased reflexes in the arms and decreased sensation at the 4th and 5th fingers bilaterally in the June 2010 VA examination, but other reflexes, sensation, motor testing, and muscle tone remained normal.  During the September 2012 VA examination, the Veteran had slight decrease in muscle strength on the left side, measured as 4 out of 5, and a tingling sensation in the left hand and wrist.  Testing was otherwise normal.  The September 2012 VA examiner summarized that there was radiculopathy with mild paresthesias and numbness in both upper extremities.  

Although the AOJ assigned a 10 percent rating for neurological extremities in the upper right and left extremities effective from September 28, 2012, the Board finds that this rating is warranted for the entire period on appeal.  However, a rating in excess of 10 percent is not warranted because there has been only mild impairment of the ulnar nerve in both upper extremities.  See 38 C.F.R. § 4.124a, DC 8516.

While there has been some evidence of mildly decreased reflexes, motor strength, and sensation in the 4th and 5th digits on testing, these manifestations were only intermittent.  There is no muscle atrophy, and the Veteran retains significant function of both arms and hands, albeit with pain and tingling.  As indicated by the September 2012 examiner, the Veteran's symptoms amounted to only mild neurological impairment.  To the extent that the Veteran has weakened grip in the left hand, this is already compensated under the 10 percent rating granted herein for his left thumb disability.  Accordingly, the Veteran's symptoms in the bilateral upper extremities do not more nearly approximate the criteria for the next higher rating, or moderate incomplete paralysis of the ulnar nerve.  See id. 

The Board has considered whether a higher rating is appropriate under any other code.  In particular, a rating of 20 percent would be available for the minor and major side for mild impairment of the upper radicular group (fifth and sixth cervicals), middle radicular group, lower radicular group, or all radicular groups under DCs 8510, 8511, 8512, and 8513, respectively.  See 38 C.F.R. § 4.124a.

However, the medical evidence establishes that the Veteran's manifestations are related to the ulnar nerve.  In particular, the January 2008 and June 2010 VA examiners noted that the Veteran's complaints were related to the ulnar nerve for both upper extremities.  The September 2012 examiner's identification of the involved nerve is internally inconsistent, but also appear to indicate that the ulnar was involved.  The examiner first stated that the Veteran's complaints involved the C5/6, C7, and C8-T1 nerves, but then stated for severity that the nerves were "not affected" and that all identified nerves were "normal."  The examiner stated later in the report that there was "mild" peripheral neurological impairment.  The examiner noted that a 1993 EMG of the upper extremities showed cervical nerve damage, namely, "borderline ulnar nerve prolongation of questionable significance."  

As such, the Veteran's disabilities in the upper extremities are appropriately rated under the criteria for impairment of the ulnar nerve, DC 8516, as discussed above.  A higher rating is not warranted under this or any other diagnostic code.

Cervical Spine IVDS Formula

The Veteran has been diagnosed as having IVDS of the cervical spine.  The VA examiners generally recorded that there were no incapacitating episodes in the last twelve months, although the September 2012 examiner did not specifically address this question.  While the Veteran alleged in March 2008 and May 2009 statements that he has frequent incapacitating episodes.  He has not reported and the record does not otherwise show, physician prescribed bedrest.  He has reported intermittent flare-ups with increased pain and other symptoms in the cervical spine and upper extremities, but there is no evidence these episodes are accompanied by prescribed bedrest.  As such, the Veteran's flare-ups are not considered "incapacitating episodes" for VA purposes, as required for a rating under the IVDS Formula.  See 38 C.F.R. § 4.71a, DC 5243 and Note (1).  Therefore, the General Rating Formula applies.

Lumbar Spine Orthopedic

Under the General Rating Formula, the ratings are to be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5242.

A 20 percent rating is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating will be assigned where there is forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  There must be unfavorable ankylosis to warrant a higher rating of 50 or 100 percent.  Id.

The Veteran has consistently complained of daily low back pain and decreased range of motion, with severe pain and inability to move without pain when there is a "catching" sensation when he moves a certain way.  He has stated that these episodes happen 1-2 times per week or on a daily basis, and they generally resolve within a few minutes by changing position or moving around, although he continues to have sensitivity for a period of time afterwards.  He avoids heavy lifting, especially from the floor, and states that he cannot bend frequently, sit or stand for long periods of time due to his low back.  He also reports increased pain with weather changes.  See Veteran statements in April 2005, September 2005, July 2006, October 2006, March 2008, and April 2012 Board hearing; VA examinations in May 2004, May 2006, January 2008, June 2010, and September 2012.  

At the May 2006 VA examination, the Veteran reported that if his back "catches" when he bent forward, he would be unable to straighten up immediately and must ease himself back up.  During a January 2008 VA examination, he reported low back pain flare-ups with strenuous activity.  In March 2008 statement, he reported getting the "catching" pain in the low back with physical activity.

In a September 2005 statement, the Veteran's friend described flare-ups.  He reported observing the Veteran unable to get up from the couch and seeing him walk bent over due to low back pain.  The Veteran told him during these episodes that it would take time for the pain to subside so as to allow him to walk upright.

Range of motion testing during VA examinations throughout the appeal has showed forward flexion ranging from 60 degrees to 90 degrees when using the measurements at which pain began, or without the need for support.  During the May 2004 and May 2006 VA examinations, the Veteran needed to support himself with his arms on his legs or push himself back up from a forward flexing position.  

VA treatment records dated in June 2006 and April 2007 reflect complaints of low back pain, and the provider discussed heat application, daily exercise, how to lift weight, use of back support, firm sleeping mattress and weight loss.  The Veteran denied using an assistive device or brace in May 2006, but he reported using a cane in part due to the back in January 2008, and using a cane or walking stick regularly and a brace and walker occasionally in part for the back in September 2012.  

The Veteran and his friend are competent to report increased pain and limited motion during frequent flare-ups, which appear to show limitation to 30 degrees or lower when accounting for such pain.  These reports are credible, as they are generally consistent with the available medical evidence.  As such, considering functional loss during flare-ups due to pain, and resolving doubt in the Veteran's favor, the evidence shows limitation of forward flexion to 30 degrees or below on a frequent basis.  This warrants a 40 percent rating under the General Rating Formula.  See 38 C.F.R. § 4.71a, DC 5242.  

However, a higher rating is not warranted, as this is the maximum available rating based on limitation of motion of the lumbar spine, and there were no findings of ankylosis.  Id.; see also Johnston v. Brown, 10 Vet. App. 80 (1997) (stating that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  Further, the Veteran retains range of motion despite his episodes of flare-ups, and the limitation is not analogous to ankylosis in any portion of the spine.  See DC 5242.

Lumbar Spine Neurological

The Veteran is currently assigned a 10 percent rating each for right and left lower radiculopathy effective as of September 28, 2012, under 38 C.F.R. § 4.124a, DC 8720, which pertains to neuralgia of the sciatic nerve.  

Under DC 8520, an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia of the sciatic nerve are rated using these criteria under DCs 8620 and 8720, respectively.

The Veteran has complained of similar symptoms in both lower extremities throughout the appeal, including intermittent numbness, tingling, and pain or discomfort in the legs, especially after sitting for prolonged periods.  He has also reported numbness in the feet on occasion.  See Veteran statements in September 2005, October 2006, March 2008, and April 2012 Board hearing; VA examinations in May 2006, January 2008, June 2010, and September 2012.  

There was no indication of objective neurological abnormality in the lower extremities at the May 2004 and May 2006 VA examinations.  During the January 2008 VA examination, the Veteran also reported numbness in both feet, and there was some decreased sensation to light touch in both feet, but all other testing was normal.  In a November 2009 VA treatment record, testing of the lower extremities was normal and symmetric, including motor strength, sensory testing, and reflexes.  At the June 2010 VA examination, bilateral ankle reflexes were absent, but all other reflexes and neurological testing in the lower extremities were normal.  

During the September 28, 2012 VA examination, neurological testing of the lower extremities showed normal muscle strength, reflexes, and sensation, with no atrophy.  The Veteran was noted to have radiculopathy with mild, usually dull, intermittent pain, paresthesias, and numbness both legs.  The examiner summarized that there was mild impairment of the sciatic nerve bilaterally.

Although the AOJ assigned a 10 percent rating for neurological abnormalities in both lower extremities effective from September 28, 2012, the Board finds that this rating is warranted for the entire period on appeal.  However, a rating in excess of 10 percent is not warranted because there has been only mild impairment of the sciatic nerve in both lower extremities.  See 38 C.F.R. § 4.124a, DC 8520.

The Veteran has consistently reported intermittent pain, tingling, and numbness.  While there was decreased sensation in the feet in January 2008 and decreased reflexes in the ankles in June 2010, testing before and after those dates was normal.  As such, these symptoms were only mild and intermittent, and the Veteran retains significant function of both legs and feet, albeit with some pain and tingling.  As indicated by the September 2012 examiner, the Veteran's symptoms amounted to only mild neurological impairment.  Accordingly, the Veteran's symptoms in the bilateral lower extremities do not more nearly approximate the criteria for the next higher rating, or moderate incomplete paralysis of the sciatic nerve.  See id. 

The Veteran has also asserted that he has bladder and bowel impairment, as well as erectile dysfunction, due to his low back.  See April 2005 and October 2006 statements.  However, he has repeatedly denied any such symptoms during VA examinations and for treatment purposes.  See May 2004 VA examination (denying bowel or bladder complaints); July 2008 VA treatment record (denying diarrhea, constipation, blood in stool, dysuria, change in frequency, and hesitancy); June 2010 VA examination (denying history of urinary incontinence, urgency, retention, frequency, nocturia, fecal incontinence, constipation, or erectile dysfunction); September 2012 VA examination (denying bowel or bladder problems).  

Although the Veteran complained of diarrhea in a November 2008 treatment record, there was no indication that this was linked to the low back.  Further, while he reported some bleeding from the rectum after walking for long periods in November 2009, he had a colonoscopy that showed colon polyps and duodenitis at that time, and he again denied other bowel and bladder symptoms in a follow-up session.

The Board finds such medical evidence to be more probative because the Veteran's reports of symptoms were made in order to receive proper treatment and during medical examination to determine the nature of his disabilities, as opposed to in statements to support his claims for monetary compensation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons); Fed.R.Evid. 803(4) (generally finding reliable statements for the purposes of medical diagnosis or treatment).  Therefore, the Board finds the Veteran to be not credible as to reporting impairment of the bladder, bowel, and erectile dysfunction.

Moreover, although he is competent to report observable symptoms of urinary, bowel, and erectile difficulties, the Veteran is not competent as a lay witness to identify the cause of any such symptoms due to the complex nature of the spine and any associated neurological abnormalities.  Rather, this question requires medical training, knowledge or experience, especially given his multiple other disabilities and medical conditions.  See Barr, 21 Vet. App. at 307-08; Jandreau, 492 F.3d at 1377.  There is no medical evidence linking any such symptoms to the low back.

In sum, the Veteran is entitled to a 10 percent rating, but no higher, for neurological abnormalities in the lower extremities for the entire period on appeal.  See 38 C.F.R. § 4.124a, DC 8520.  There are no other objective neurological abnormalities to warrant a separate or higher rating under any other possibly applicable code.  See 38 C.F.R. § 4.124a, DC 5242, Note (1) to General Rating Formula.

Lumbar Spine IVDS Formula

The Veteran has also been diagnosed as having  IVDS of the lumbar spine.  VA examiners have all recorded that there were no incapacitating episodes in the last twelve months.  The Veteran has asserted several times that he has to lay in bed or has been incapacitated due to the low back.  See statements in September 2005, March 2008, and May 2009; VA examination in May 2006.  In contrast, the Veteran indicated in July 2006 that he could not lie in one position for any amount of time due to pain and discomfort in the low back.  Although the Veteran has intermittent flare-ups, including when he is unable to move without pain several times a week, there is no indication of bed rest that was prescribed by a physician due to the lumbar spine disability.  As such, these flare-ups and rest are not considered "incapacitating episodes" for VA purposes.  See 38 C.F.R. § 4.71a, DC 5243 and Note (1) to IVDS Formula.  Therefore, the General Rating Formula applies.


General Considerations for Increased Ratings

All potentially applicable codes have been considered, and there is no basis to assign a rating in excess of those discussed herein for the disabilities on appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Although a staged rating is appropriate for the cervical spine disability, as discussed above, further staging is not warranted because he had a relatively stable level of symptomatology otherwise.  Any increases in severity for each disability were not sufficient for a higher rating for the reasons discussed above.  See Hart, 21 Vet. App. 505, 509-10.

The Board has also considered whether this case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of claimed disabilities are fully contemplated by the schedular rating criteria.  

Briefly, the Veteran complained of pain and weakness or limited grip in the left thumb or hand due to fracture residuals.  Similarly, he complained of pain, painful motion, and weakness in the right ankle due to right distal fibula fracture residuals.  For the lumbar and cervical spine disabilities, the Veteran complained of varying extents of pain, painful and limited motion, radiating pain, and muscle spasms.  The neurological manifestations in the upper and lower extremities are varying extents of pain, tingling, numbness, abnormal sensation, and weakness in all extremities, with objective symptoms and range of motion as described above.  

These complaints and manifestations are all contemplated by the schedular rating criteria, as discussed above.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, referral for consideration of an extraschedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

Higher ratings for residuals of left thumb fracture, residuals of right distal fibula fracture, lumbar spine disability, and neurological abnormalities in the upper and lower extremities have been granted for certain periods on appeal based, in part, on the benefit of the doubt.  However, the preponderance of the evidence is against an otherwise higher rating for any of the disabilities on appeal.  As such, reasonable doubt does not arise, and the claims must be denied in this respect.  38 C.F.R. § 4.3.

TDIU

The Veteran has not worked since 1992, and he asserts that he is unemployable due to his cervical and lumbar spine disabilities.

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU where there are multiple service-connected disabilities, there must be a single disability rated as at least 40 percent disabling, and other disabilities to combine for a 70 percent overall rating.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran meets the schedular percentage criteria for the entire appeal period.  He is assigned a 40 percent rating for his lumbar spine disability, as well as separate 10 percent ratings for associated neurological abnormalities in the lower extremities.  He also has ratings for the cervical spine of 10 percent prior to May 15, 2006, and 20 percent after that date, and 10 percent each for neurological abnormalities in the upper extremities for the entire appeal period.  The Veteran is also service-connected for disabilities of the left knee, left ankle, post-operative ventral hernia, and skin disorders.  When the ratings for all of these disabilities are combined under 38 C.F.R. § 4.25, the combined rating is 70 percent or higher for the entire appeal period. 

The remaining question is whether the Veteran is unemployable for VA purposes.  Consideration should be given to the level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Veteran was awarded disability benefits from the Social Security Administration (SSA) effective in July 1992, due to his spinal disabilities.  At that time, the Veteran described difficulties due to the back, neck, upper and lower extremities, and ankle, all of which are now service-connected.  The Veteran reported his prior work history as a carpenter, cabinet maker and wood worker, vehicle mechanic, recreation aide, and forklift operator or warehouse worker.  

Several VA examiners have opined that the Veteran would likely be unable to perform occupations requiring physical activity due to his lumbar and cervical spine disabilities.  See VA examinations in January 2008, June 2010, and September 2012.  Additionally, the June 2010 VA examiner indicated that the Veteran would have problems in sedentary work due to discomfort.  

Although the Veteran's educational history is unclear, his prior work history appears to have all involved physical activity, which he can no longer perform.  As such, resolving doubt in the Veteran's favor, the evidence establishes that his service-connected lumbar and cervical spine disabilities preclude substantially gainful employment for which he would otherwise qualify based on his education and occupational experiences.  Therefore, the criteria for entitlement to a TDIU have been met, and the claim is granted.  38 C.F.R. §§ 4.3, 4.16.  













							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right foot blisters is denied.

Service connection for left foot blisters is denied.

An increased, 10 percent rating for residuals of a left thumb fracture is granted.

An increased, 10 percent rating for residuals of a right distal fibula fracture is granted.

An increased  rating in excess of 10 percent prior to May 15, 2006, and in excess of 20 percent as of May 15, 2006, for a cervical spine disability is denied.

An increased rating of 10 percent for cervical upper right and left radiculopathy for the period prior to September 28, 2012, is granted.

An increased rating in excess of 10 percent for cervical upper right and left radiculopathy for the period beginning September 28, 2012, is denied.

An increased rating of 40 percent for lumbar spine disability is granted.

An increased rating of 10 percent for right and left lower radiculopathy for the period prior to September 28, 2012, is granted.

A increased rating in excess of 10 percent for right and left lower radiculopathy for the period beginning September 28, 2012, is denied.

A total disability rating based on individual unemployability is granted. 



REMAND

In a May 2013 VA opinion, obtained in response to the last Board remand, the examiner stated that she could not answer the question of etiology for the Veteran's bronchitis/COPD without an examination, and suggested a respiratory examination.   

VA has a duty to afford the Veteran this examination.  Green v. Derwinski, 1 Vet. App. 121, 123-4 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any current respiratory disability, to include bronchitis or COPD.  The entire claims file should be made available for review, including any records in electronic format.  Review of the claims file should be noted in the report or an addendum.  All necessary tests and studies should be conducted.

The examiner should respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or more) that any current respiratory disability, to include bronchitis or COPD, was incurred or aggravated by active service?

Consideration should be given all pertinent medical evidence or opinions, as well as the lay evidence of record.  The Veteran is competent to report his respiratory symptoms and history, including what previous providers told him about his condition, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examiner must provide reasons for each opinion given.  If an opinion cannot be offered without resorting to speculation, the examiner should explain why and what, if any, additional evidence would be necessary to render an opinion.

3.  The AOJ should review the VA examination report to ensure that it contains the information and opinion(s) requested in this remand, and is otherwise complete, and request clarification from the examiner(s) as necessary.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


